

116 HR 6450 IH: Price Gouging Prevention Act
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6450IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Neguse introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prevent price gouging during emergencies, and for other purposes.1.Short titleThis Act may be cited as the Price Gouging Prevention Act.2.FindingsCongress finds the following:(1)During a national emergency, state of emergency, or public health emergency, some merchants have taken unfair advantage of consumers by greatly increasing prices for essential consumer goods.(2)While the pricing of consumer goods and other supplies is generally best left to the marketplace under ordinary conditions, when a declared national emergency or state of emergency results in abnormal disruptions of the market, the public interest requires that excessive and unjustified increases in the prices of essential consumer goods be prohibited.(3)To protect citizens from excessive and unjustified increases in the prices charged during or shortly after a declared national emergency or state of emergency for consumer goods and supplies that are vital and necessary for the health, safety, and welfare of consumers is of utmost concern and importance.3.Prevention of price gouging during emergencies(a)In generalDuring an emergency declaration, including a renewal thereof, and for a period of 30 days after such emergency period ends, it shall be unlawful, in the region or State affected by the emergency declaration, for any seller to sell or offer to sell any consumer good for a price that is more than 10 percent greater than the price charged by similarly situated sellers for those consumer goods during the 120-day period before the date of the declaration of the emergency.(b)Factors for considerationIn determining whether a seller has violated subsection (a), there shall be taken into account, with respect to the price at which such seller sold or offered for sale the consumer good, factors that include—(1)whether such increase in price was directly attributable to additional costs of the consumer goods, or directly attributable to additional costs for labor or materials used to provide the consumer goods during the emergency declaration; and(2)whether such price is not more than 10 percent greater than the total of the cost to the seller plus the markup customarily applied by the seller for that consumer good in the usual course of business before the onset of the public health emergency.(c)Enforcement(1)Enforcement by Federal Trade Commission(A)Unfair or deceptive acts or practicesA violation of subsection (a) shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.(B)Powers of CommissionThe Commission shall enforce subsection (a) in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section. Any person who violates such subsection shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.(2)Effect on other lawsNothing in this section shall be construed in any way to limit the authority of the Commission under any other provision.(3)Enforcement by State attorneys general(A)In generalIf the attorney general of a State, or another official or agency designated by a State, has reason to believe that any person has violated or is violating subsection (a), the attorney general, official, or agency of the State, in addition to any authority it may have to bring an action in State court under its consumer protection law, may bring a civil action in any appropriate United States district court or in any other court of competent jurisdiction, including a State court, to—(i)enjoin further such violation by such person;(ii)enforce compliance with subsection (a);(iii)obtain civil penalties; and(iv)obtain damages, restitution, or other compensation on behalf of residents of the State.(B)NoticeBefore filing an action under subparagraph (A), the attorney general, official, or agency of the State involved shall provide to the Commission a written notice of such action and a copy of the complaint for such action. If the attorney general, official, or agency determines that it is not feasible to provide the notice described in this subsection before the filing of the action, the attorney general, official, or agency shall provide written notice of the action and a copy of the complaint to the Commission immediately upon the filing of the action.(C)Authority of CommissionOn receiving notice under subparagraph (B) of an action under this section, the Commission shall have the right—(i)to intervene in the action;(ii)upon so intervening, to be heard on all matters arising therein; and(iii)to file petitions for appeal.(D)Limitation on State action while Federal action is pendingIf the Commission has instituted a civil action for violation of this section, no State attorney general, or official or agency of a State, may bring an action under this paragraph during the pendency of that action against any defendant named in the complaint of the Commission for any violation of this section alleged in the complaint.(d)DefinitionsFor purposes of this section, the following definitions apply:(1)Consumer goodThe term consumer good means a good offered in commerce, including—(A)food, water, ice, flashlights, radios, batteries, candles, blankets, soaps, diapers, toiletries, gasoline, generators, temporary shelters, plywood, nails, hammers; (B)prescription and nonprescription medications, bandages, gauze, isopropyl alcohol, any personal protective equipment for protection from or prevention of a contagious disease, antibacterial materials; or(C)goods vital and necessary for the health, safety, welfare of consumers deemed necessary by public health officials during a declared public health emergency.(2)Emergency declarationThe term emergency declaration means—(A)a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d); and(B)a declaration of emergency declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 note).(3)SellerThe term seller means any person selling or offering for sale any consumer good, as defined in such section.